Exhibit 10.115

 

Mr. Garland Koch

24 Flossmoor

Trabuco Canyon, CA 92679

 

Re: Employment Agreement

 

Dear Mr. Koch:

 

This letter agreement and attachments hereto, (collectively the Amended and
Restated Agreement”) hereby amends and restates, in their entirety, the terms
and conditions of your employment with Pan American Bank, FSB (“Employer”) and
its subsidiary United Auto Credit Corporation (“UACC”), both of which may be
referred to interchangeably hereinafter as “Employer”. By signing this Amended
and Restated Agreement, you will be agreeing to these terms. It is important
that you understand clearly both what your benefits are and what is expected of
you by Employer. The effective date of this Amended and Restated Agreement (the
“Effective Date”) shall be as of March 1, 2004 and will replace your previous
agreement.

 

1. Term. This Agreement shall have a term of three (3) years, commencing as of
the Effective Date (the “Term”). Where used herein, “Term” shall refer to the
entire period of your employment by Employer from and after the Effective Date,
whether for the period provided above or as extended or terminated earlier as
hereinafter provided.

 

2. Duties. You shall hold the office of Sr. Vice President – Chief Financial
Officer. You shall perform the duties customarily performed by individuals
holding a similar title with other financial institutions or as otherwise may be
agreed upon by Employer and you from time to time. During the Term hereof, you
shall perform the services herein contemplated faithfully, diligently and to the
best of your ability in compliance with instructions and policies of the Bank’s
senior management, the Bank’s Board of Directors the Bank’s Federal Charter and
Bylaws and with all applicable laws and regulations.

 

3. Compensation.

 

  a) Base Salary. For your service rendered to the Bank or any subsidiary
corporation hereunder, during the Term hereof, the Bank shall pay or cause to be
paid a base salary to you at the rate of $150,000 per annum from March 1, 2002
to February 28, 2003 $150,000 per annum from March 1, 2003 to February 28, 2004
and $150,000 per annum from March 1, 2004 to February 28, 2005, payable in
conformity with Bank’s normal payroll periods and procedures.

 

  b) Bonus. In addition to the base salary provided for under Section 3(a)
above, you shall be entitled to annual bonus compensation in accordance with the
incentive compensation formula set forth in Exhibit A to this Amended and
Restated Agreement. Among other things, the incentive compensation formula
establishes certain performance criteria and sales objectives by which the
amount of your bonus compensation, if any, is to be determined.

 

  c) Automobile Allowance. You shall receive during the Term of this Amended and
Restated Agreement an automobile allowance of Two Hundred Dollars ($200) per
month for each month prior to March 1, 2004 and Five Hundred Dollars ($500) per
month for each month commencing on and after March 1, 2004.

 

  d) Options. Options will vest according to separate option agreements.



--------------------------------------------------------------------------------

4. Other Benefits. During the Term hereof and unless otherwise agreed to by the
Bank and you:

 

  a) Vacation. You shall be entitled to a total of three (3) weeks paid
vacation, the amount and term of which shall be determined in accordance with
the policies of Employer as in effect from time to time.

 

  b) Group Medical, Life Insurance and Other Benefits. You will be eligible for
the medical, dental, vision, life insurance and long-term disability plans that
are generally applicable to your employment classification.

 

5. Business Expenses. You shall be entitled to reimbursement by Employer for any
and all ordinary and necessary business expenses reasonably incurred by you in
the performance of your duties and in acting for Employer during the Term of
this Agreement, provided that you furnish to Employer adequate records and other
documentation as may be required for the substantiation of such expenditures as
a business expense of the Bank.

 

6. Termination.

 

  a) Termination for Cause. The Bank’s Board may for cause terminate your
employment at any time during the Term of this Amended and Restated Agreement.
In such event, all of your rights under this Amended and Restated Agreement
shall terminate and you shall have no right to receive compensation, and other
benefits shall cease for any period after the effective date of such termination
for cause. Any bonus compensation otherwise accrued shall be forfeited.
Termination for “cause” shall be defined as your personal dishonesty, willful
misconduct, breach of fiduciary or duty of loyalty, continuing intentional or
habitual failure to perform stated duties, violation of any law (other than
minor traffic violations or similar misdemeanor offenses), rule or regulation
adopted by the Office of Thrift Supervision, Federal Deposit Insurance
Corporation or other regulatory agency with jurisdiction over Employer, any
judgment, ruling or decree by any court of competent jurisdiction or
administrative body that precludes or impairs your ability to perform the
services contemplated by this Amended and Restated Agreement or any material
breach by you of any provision of this Amended and Restated Agreement.

 

  b) Termination Without Cause. Employer may terminate your employment without
cause at any time during the Term of this Amended and Restated Agreement. In the
event that Employer terminates your employment without cause, you shall be
entitled to receive as severance compensation an amount as provided in Exhibit
B. The severance payment under this Section 6(b) shall be provided in a lump sum
or, at your election, in equal monthly installments for a period not to exceed
six (6) months from the date of termination. This payment shall be in lieu of
any and all other compensation due under the agreement unless previously vested
or earned, except the amount of any bonus compensation payable to you under
Section 3(b) hereof, shall be prorated through the date of termination.

 

  c) Compliance with Law and Regulation. You and Employer expressly acknowledge
and agree that any payments made to you pursuant to this Amended and Restated
Agreement or otherwise are subject to and conditioned upon compliance with 12
U.S.C. Section 1828(k) and any regulations promulgated thereunder.

 

  d) Suspension and Removal Orders. If you are suspended and/or temporarily
prohibited from participating in the conduct of Employer’s affairs by notice
served under Section



--------------------------------------------------------------------------------

    8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section
1818 (e)(3) and (g)(1)), the Bank’s obligations under this Amended and Restated
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceeding. If the charges in the notice are dismissed, the Bank may
in its discretion: (I) pay you all or part of the compensation withheld while
its obligations under this Agreement were suspended; and (ii) reinstate (in
whole or in part) any of its obligations which were suspended. If you are
removed and/or permanently prohibited from participating in the conduct of
Employer’s affairs by an order issued under Section 8(e)(4) or 8(g)(1) of the
Federal Deposit Insurance Act (12 U.S.C. Section 1818(e)(4) or (g)(1)), all
obligations of the Bank under this Amended and Restated Agreement shall
terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.

 

  e) Termination by Default. If Employer is in default (as defined in Section
3(x)(1) of the Federal Deposit Insurance Action (12 U.S.C. Section 1813(x)(1)),
all obligations under this Amended and Restated Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected.

 

  f) Supervisory Assistance or Merger. All obligations under this Amended and
Restated Agreement shall be terminated, except to the extent that it is
determined that continuation of the Amended and Restated Agreement is necessary
for the continued operation of Employer: (I) by the Director of the Office of
Thrift Supervision (the “Director”) or his or her designee, at the time that the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of Employer under the authority contained in Section
13(c) of the Federal Deposit Insurance Act (12 U.S.C. Section 1823(c)); or (ii)
by the Director or his or her designee, at the time that the Director or his or
her designee approves a supervisory merger to resolve problems related to the
operation of Employer or when Employer is in an unsafe or unsound condition. All
rights of the parties that have already vested, however, shall not be affected
by such action.

 

  g) Disability. In the event that you shall fail, because of illness,
incapacity or injury, to render the services contemplated by this Amended and
Restated Agreement for three (3) consecutive calendar months, or for shorter
periods aggregating four (4) months in any twelve (12) month period, your
employment hereunder may be terminated by written notice from Employer to you.
In the event that your employment is terminated under this Section 6(g), you
shall receive the difference between any disability payments provided through
insurance plans offered by Employer, if any, provided you have enrolled in such
plans and paid the cost thereof, and your base salary as set forth in Section
3(a) hereof, for six months after notice from Employer, plus the amount of any
bonus compensation payable to you under Section 3(b) hereof, prorated through
the date of termination. Such termination shall not affect any rights, which you
may have pursuant to any insurance or other death benefit, or any stock option
plans, or options thereunder, which rights shall continue to be governed by the
provisions of such plans and arrangements.

 

  h) Death. If your employment is terminated by reason of your death, this
Amended and Restated Agreement shall terminate without further obligations of
Employer to you (or your heirs or legal representatives) under this Agreement,
other than for payment of: (i) your base salary (as set forth in Section 3(a)
hereof) through the date of termination; (ii) the amount of any bonus
compensation payable to you under Section 3(b) above,



--------------------------------------------------------------------------------

    prorated through the date of termination; (iii) any compensation previously
deferred by you; (iv) any accrued vacation and/.or sick leave pay; and (v) any
amounts due pursuant to the terms of any applicable welfare benefit plan. All of
the foregoing amounts shall be paid to your estate or beneficiary, as
applicable, in a lump sum in cash within thirty (30) days after the date of
termination or earlier as required by applicable law.

 

7. Disclosure or Use of Employer’s Trade Secrets. During the Term hereof, you
will have access to and become acquainted with what you and Employer acknowledge
are trade secrets or confidential or proprietary information of Employer
(including but not limited to products, employees, practices, policies or
process). You shall not use or disclose any trade secrets, confidential or
proprietary information, directly or indirectly, or cause them to be used or
disclosed in any manner, except as may be required or requested by Employer, by
court order or under applicable law or regulation. This paragraph shall survive
the termination of this agreement.

 

8. Return of Documents. You expressly agree that all manuals, documents, files,
reports, studies or other materials used and/or developed by you for Employer
during the Term of this Agreement or prior thereto while you were employed by
Employer are solely the property of Employer, and that you have no right, title
or interest therein. Upon termination of this Amended and Restated Agreement,
you or your representative shall promptly deliver possession of all such
materials (including any copies thereof) to Employer.

 

9. Notices. All notices, demands or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered in person, or
sent by United States mail, certified or registered, with return receipt
requested, if to you, addressed to you at your last residence address as shown
in the records of Employer, and if to Employer, addressed to the President of
Employer at Employer’s principal office.

 

10. Governing Law and Jurisdiction. This Amended and Restated Agreement, the
legal relations between the parties and any action instituted by any party
arising under or in connection with this Amended and Restated Agreement, shall
be governed by and interpreted in accordance with the laws of the State of
California.

 

11. Arbitration. Any dispute, controversy or claim arising out of or in respect
of this Amended and Restated Agreement (or its validity, interpretation or
enforcement), the employment relationship or the subject matter hereof shall at
the request of either party be submitted to and settled by arbitration conducted
at a mutually convenient office of the Judicial Arbitration & Mediation
Services, Inc. (“JAMS”). Employer and Employee may agree on a retired judge from
the JAMS panel. If we are unable to agree upon a retired judge, JAMS will
provide a list of three available judges and each party may strike one. If two
of the three judges are stricken, the remaining judge will serve as arbitrator.
If two arbitrators remain, the first judge listed shall serve as arbitrator.
Employer and you agree that arbitration must be initiated within two years after
the claim breach occurred and that the failure to initiate arbitration within
the two-year period constitutes an absolute bar to the institution of any new
proceedings related to such alleged breach. The aggrieved party can initiate
arbitration by sending written notice of any intention to arbitrate by
registered or certified mail to all parties and to JAMS. The notice must contain
a description of the dispute, the amount involved and the remedy sought. The
prevailing party in such proceeding will be entitled to the reasonable
attorneys’ fees and expenses of counsel and costs incurred by reason of such
arbitration.



--------------------------------------------------------------------------------

12. Benefit of Agreement. This Amended and Restated Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that you may not assign any interest
in this Amended and Restated Agreement without the prior written consent of
Employer.

 

13. Captions. Captions and paragraph heading used in this Amended and Restated
Agreement are for convenience only and shall not be used in interpreting this
Amended and Restated Agreement.

 

14. Entire Agreement. This Amended and Restated Agreement contains the entire
agreement of the parties with respect to your employment by Employer, and it
expressly supersedes any and all other agreements, either oral or written,
relating thereto.

 

15. Severability. Should any provision of this Amended and Restated Agreement
for any reason be declared invalid, void or unenforceable by a court of
competent jurisdiction, the validity and binding effect of any remaining
portions of this Amended and Restated Agreement shall remain in full force and
effect as if this Agreement had been executed with such invalid, void or
unenforceable provisions eliminated; provided, however, that the remaining
provisions still reflect the intent of the parties to this Amended and Restated
Agreement.

 

16. Amendments. This Amended and Restated Agreement may not be amended or
modified except by a written agreement signed by you and the President of the
Bank. This Amended and Restated Agreement and any amendment thereof may be
executed in counterparts.

 

17. Non-Solicitation. You agree that for a period of one year after the
termination of employment you will not, except in the case of termination
pursuant to Section 6(b) hereof, on behalf of the Employee or on behalf of any
other individual, association or entity, call on any of the customers of
Employer for the purpose of soliciting or inducing any of such customers to
acquire (or providing to any of such customers) any product or service provided
by Employer, nor will Employee in any way, directly or indirectly, as agent or
otherwise, in any other manner solicit, influence or encourage such customers to
take away or to divert or direct their business to Employee or any other person
or entity by or with which Employee is employed, associated, affiliated or
otherwise related.

 

18. Employees. Employee agrees that for a period of two years after the
termination of Employee’s employment, except in the case of termination pursuant
to Section 6(b) hereof, Employee will not, directly or indirectly, disrupt,
damage, impair, or interfere with Employer’s business by soliciting,
influencing, encouraging or recruiting any employee of Employer to work for
Employee or any Employee Related Entity.

 

We look forward to your continued successful association with the Bank. In order
to confirm your agreement with and acceptance of the terms and conditions set
forth above, please sign and date one copy of this Amended and Restated
Agreement where indicated below and return it to the Bank’s Human Resources
Department. The other copy is for your records.

 

Very truly yours,

 

/s/ Ray Thousand

Ray Thousand

President and CEO



--------------------------------------------------------------------------------

I agree to the terms of employment set forth in this Amended and Restated
Agreement subject to approval of the Board of Directors of Pan American Bank.

 

/s/ Garland Koch

--------------------------------------------------------------------------------

  

March 1, 2004

Employee

  

Date



--------------------------------------------------------------------------------

EXHIBIT B

Severance Compensation

Upon Termination Without Cause

Pursuant to 6(b)

 

If termination occurs during the first two years of the Term, the payment shall
be equal to twelve (12) months salary at the then current base salary, plus
prorated bonus through the date of termination.

 

If termination occurs in the third year, the amount paid shall be the actual
amount of base salary remaining to be paid to the end of the Term, plus prorated
bonus through the date of termination.



--------------------------------------------------------------------------------

EXHIBIT A

Bonus Calculations

 

GOALS for 2002                     Bonus Level         % of Plan UPFC Pretax Net
Income    50% of base salary    $15.6 MM Pretax NI    100%      37.5% of base
salary    $14.0 MM Pretax NI    90%      25% of base salary    $12.7 MM Pretax
NI    81% UACC Pretax Net Income    50% of base salary    $13.0 MM Pretax NI   
100%      37.5% of base salary    $12.0 MM Pretax NI    95.5%      25% of base
salary    $11.0 MM Pretax NI    85% UACC Volume    Minimum $22MM Avg/mo for one
(1) quarter UACC Delinquency    Max 2% Average 30+ (incl. Repos) UACC Charge
offs    Max 6.75% Average charge off

 

The bonus calculation, including the amounts to be used for the goals as set
forth above, shall be mutually agreed upon in years 2 and 3 based on the
approved budget.

 

“Pre-tax profit” for UACC shall be based upon the amount reflected in the Bank’s
internal financial statements for UACC without any allocation for Bank Corporate
overhead, but including Cost of Funds charged by the Bank at 7% and assuming 6
to 1 leverage.

 

Attainment of goals/bonus assumes that there are no material changes in policy
by the Bank that might materially affect or limit the Auto Finance Division
Business Plan. If any material changes in policy are made by the Bank, and not
concurred in by you, then goals and bonus calculation will be adjusted
accordingly upon mutual agreement of the parties.

 

Employee must be on the payroll at the end of the calendar year to be eligible
for payment of a bonus regardless of length of service or reason for termination
or resignation unless provided for specifically in the Employment Agreement. If
Employee is discharged by the Company for “Willful Misconduct” or any other
reason set forth in Paragraph 6(a) of the Employment Agreement, any right of the
Employee to a bonus shall be forfeited even if you are on the payroll at the end
of the calendar year.

 

Bonus payments will be made within 60 days after the end of the calendar year
allowing for the review of the results of operations.